Name: 82/772/EEC: Council Decision of 25 May 1982 appointing a member and an alternate member of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-11-19

 Avis juridique important|31982D077282/772/EEC: Council Decision of 25 May 1982 appointing a member and an alternate member of the Advisory Committee on Veterinary Training Official Journal L 323 , 19/11/1982 P. 0029 - 0029*****COUNCIL DECISION of 25 May 1982 appointing a member and an alternate member of the Advisory Committee on Veterinary Training (82/772/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/1028/EEC of 18 December 1978 setting up an Advisory Committee on Veterinary Training (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 80/238/EEC (2) the Council appointed Mr H. C. Adler as a member and Mr P. Willeberg as an alternate member in the category of experts from institutions entrusted with the teaching of veterinary sciences for the period ending 17 February 1983; Whereas on 4 May 1982 the Danish Government nominated Mr P. Willeberg to replace Mr H. C. Adler; Whereas a seat as an alternate member will fall vacant following the appointment of Mr P. Willeberg; Whereas on 4 May 1982 the Danish Government nominated Mr M. Hesselholt as a new alternate member, HAS DECIDED AS FOLLOWS: Article 1 Mr P. Willeberg is hereby appointed member of the Advisory Committee on Veterinary Training in place of Mr H. C. Adler for the remainder of the latter's term of office, which runs until 17 February 1983. Article 2 Mr M. Hesselholt is hereby appointed an alternate member of the Advisory Committee on Veterinary Training in place of Mr P. Willeberg for the remainder of the latter's term of office, which runs until 17 February 1983. Done at Brussels, 25 May 1982. For the Council The President L. TINDEMANS (1) OJ No L 362, 23. 12. 1978, p. 10. (2) OJ No L 52, 26. 2. 1980, p. 11.